Prospectus supplement July 21, 2010 Putnam Arizona Tax Exempt Income Fund Putnam RetirementReady 2020 Fund Putnam Investors Fund Putnam RetirementReady 2025 Fund Putnam Massachusetts Tax Exempt Income Fund Putnam RetirementReady 2030 Fund Putnam Michigan Tax Exempt Income Fund Putnam RetirementReady 2035 Fund Putnam Mid Cap Value Fund Putnam RetirementReady 2040 Fund Putnam Minnesota Tax Exempt Income Fund Putnam RetirementReady 2045 Fund Putnam New Jersey Tax Exempt Income Fund Putnam RetirementReady 2050 Fund Putnam New Opportunities Fund Putnam RetirementReady Maturity Fund Putnam Ohio Tax Exempt Income Fund Putnam Vista Fund Putnam Pennsylvania Tax Exempt Income Fund Putnam Voyager Fund Putnam RetirementReady 2010 Fund Putnam RetirementReady 2015 Fund In the prospectus for each fund listed above, the sections Fund summary or Fund summaries, How do I sell or exchange fund shares? , and Policy on excessive short-term trading are supplemented to reflect that shares of the fund purchased on or after August 2, 2010 are not subject to the 1% short-term trading fee (also known as a redemption fee) described in the prospectus. PUTNAM INVESTMENTS 262897 7/10
